NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDRES MATEO-MATEO,                             No.    17-70873

                Petitioner,                     Agency No. A205-536-302

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Andres Mateo-Mateo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo questions of law, including

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations due to ineffective assistance. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Mateo-Mateo’s motion to

reopen due to lack of prejudice from his prior counsel’s performance, where the

evidence submitted with the motion did not show plausible grounds for any relief.

See Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (to

establish prejudice resulting from ineffective assistance of counsel, petitioner must

show, at a minimum, that the asserted ground for relief is at least plausible).

      In light of our disposition, we do not reach Mateo-Mateo’s remaining

contentions regarding prior counsel’s performance and compliance with the

procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                       17-70873